Citation Nr: 1026025	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased rating for residuals of a right knee 
lateral meniscectomy and arthrotomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to February 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA) which in part denied the Veteran's claim for an increased 
rating for her right knee disability.

In April 2008 and May 2009, the Board remanded this matter for 
additional development and adjudication.

The issues of entitlement to recognition of the Veteran's 
son as a helpless child for purposes of VA benefits, and 
service connection for a right knee scar have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the appeal period prior to April 24, 2006, the Veteran's 
right knee disability was manifested by pain throughout the 
ranges of extension and flexion.

2.  Since April 24, 2006, the Veteran's right knee disability has 
been manifested by noncompensable limitation of flexion without 
limitation of extension.

3.  Throughout the course of this appeal, the Veteran's right 
knee disability has not been manifested by subluxation, 
instability; dislocation of the semilunar cartilage with frequent 
episodes of the locking, pain and effusion into the joint; or 
malunion of the tibia and fibula with moderate knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a right knee lateral 
meniscectomy and arthrotomy were met during the appeal period 
prior to April 24, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5260, 5261 (2009)

The criteria for a disability rating higher than 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. 
§ 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.  

The Veteran was provided with a June 2004 letter in which the RO 
notified her of what evidence was required to substantiate her 
claim for an increased rating for her right knee disability, 
among other claims.  This letter told her what evidence VA would 
obtain, what evidence she was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  This letter also notified the Veteran that she should 
submit any relevant evidence in her possession.  The letter met 
the duty to provide preadjudication notice to the Veteran in 
accordance with Pelegrini.

The June 2004 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate her 
claim for an increased rating and provided specific examples.  
This letter stated that such evidence should describe the manner 
in which the Veteran's disability has gotten worse based upon the 
author's knowledge and personal observations.  It also notified 
the Veteran that she may submit statements from her employers.  
An April 2008 letter also provided notice with regard to the 
remaining elements outlined in Vazquez-Flores, after the initial 
adjudication of the Veteran's claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, supra.  The timing defect with 
respect to the remaining elements outlined in Vazquez-Flores, of 
which the Veteran was notified in the April 2008 correspondence, 
was cured by readjudication in the December 2008 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (holding timing deficiency was cured 
by readjudication in a supplemental statement of the case).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
her claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
She has been afforded several VA orthopedic examinations and 
sufficient medical opinions have been obtained.  Although the 
Veteran has indicated that she disagrees with the disability 
rating assigned for the instant condition, she has not indicated 
that her symptoms have worsened since her last VA examination.  

The Board's March 2008 remand was so that a VA examination could 
be conducted to determine the current severity of the Veteran's 
right knee disability.  A letter compliant with the notice 
provisions under Vazquez-Flores was also to be provided.  Such an 
examination was conducted in July 2008 and a Vazquez-Flores 
compliant letter was provided in April 2008.  

In May 2009 the Board remanded the instant matter to allow the 
July 2008 VA orthopedic examination and September 2008 addendum 
to be signed in accordance with the applicable Adjudication 
Manual Rewrite procedures.  This was in accordance with arguments 
made by the Veteran's representative.  A July 2009 signed 
addendum from the Chief of Administrative Medicine affirmed that 
these examinations were conducted using the proper protocol and 
attested to the accuracy of the reports.

The Board therefore concludes that there has been substantial 
compliance with the terms of the previous remands.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication of any outstanding pertinent evidence, 
the Board may proceed with the consideration of the Veteran's 
claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is also 
considered. Consideration must be given to the ability of a 
veteran to function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 506 (2007).

For rating purposes, normal range of motion in a knee joint is 
zero degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

Limitation of extension of a leg warrants a 10 percent rating 
when limited to 10 degrees, a 20 percent rating when it is 
limited to 15 degrees, a 30 percent rating when limited to 20 
degrees, a 40 percent rating when limited to 30 degrees and a 
maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Limitation of flexion of a leg warrants a 10 percent rating if 
flexion is limited to 45 degrees and a 20 percent rating if 
flexion is limited to 30 degrees.  Flexion that is limited to 15 
degrees warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, 
DC 5260.

Knee impairment with recurrent subluxation (partial dislocation) 
or lateral instability warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a maximum 30 
percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a 10 percent rating is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 
20 percent rating is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating is 
merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified that 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has held that separate ratings could also be 
given for limitation of knee extension and flexion.  VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran's right knee disability is currently rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009), 
which provides a maximum 10 percent rating for removal of the 
semilunar cartilage.

Factual Background

A January 2004 VA treatment note indicates that the Veteran was 
involved in a motor vehicle accident in October 2003, in which 
she was struck on the lateral aspect of her right knee.  She 
subsequently used a knee immobilizer for three weeks and 
ambulated with a cane for three more weeks.  

She currently complained of persistent pain under the right 
kneecap anteriorly that was rated a "6/10" at the baseline and 
"7.5/10 to 8/10" at its peak.  Aggravating factors included 
stairs, standing and prolonged walking of about one-quarter of a 
mile.  This pain was relieved with no activity and the use of 
naproxen.  A December 2003 right knee X-ray revealed degenerative 
joint disease around the tibial eminence and patellofemoral joint 
with some meniscal calcification bilaterally.  

Physical examination revealed a slight genu valgus deformity of 
both lower extremities with mild tenderness on palpation; and was 
negative for swelling, redness or visible ecchymosis.  On motor 
testing there was "5/5" strength bilaterally.  Flexion and 
extension were "almost" within normal limits bilaterally.  

Anterior and posterior Drawer testing and McMurray's testing were 
negative on the right side.  Medial collateral ligament (MCL) and 
lateral collateral ligament instability was negative, 
bilaterally.  Her gait was found to be within normal limits.  
Following this examination, an assessment of right knee 
discomfort likely due to degenerative joint disease of the right 
knee patellofemoral and tibial eminence compartment was made.

Complaints of right lower leg numbness, swelling and hardness 
were noted in an April 2004 VA treatment note.  Physical 
examination was negative for signs of deep vein thrombosis.

A June 2004 VA orthopedic examination reflects the Veteran's 
reports of chronic daily right knee pain that worsened with 
activity and weather, fatigability and "giving way" of the 
knee.  The pain was rated as "7-9/10" and she reported using a 
cane occasionally.  Current treatment, flares or signs of 
inflammatory arthritis were denied.  

Flexion was to 110 degrees, as likely as not due to habitus, and 
extension was "full".  Pain was noted throughout the range of 
motion.  The knee was stabile on Lachman, Drawer and McMurray 
testing.  There was no change in mobility with repetition.  
Following this examination and a review of the Veteran's VA 
treatment records, a diagnosis of right knee traumatic arthritis, 
post active duty injury was made.

Complaints of knee pain were noted in a January 2005 VA treatment 
note.  The Veteran's gait was found to be normal.

The Veteran reported that she had difficulty walking due to her 
right knee disability in an April 2005 statement.

An April 2006 VA treatment note reflects the Veteran's 
prescription for bilateral knee sleeves.

A February 2006 VA orthopedic treatment note indicates that past 
right knee X-rays had shown age-related degenerative changes.  
The use of a cane was recommended due to the Veteran's balance.

Complaints of right knee grinding and crepitus were noted in an 
April 2006 VA orthopedic examination.  Right knee flexion was to 
130 degrees with the difference ascribed to habitus and extension 
was to zero degrees.  Pain on range of motion and repetitive 
motion testing was denied; although the Veteran reported that 
excessive standing and walking increased pain.  She was stable on 
Lachman, Drawer and McMurray testing.  Following this examination 
and a review of the Veteran's claims file, a diagnosis of 
bilateral degenerative joint disease was made.

A November 2007 private orthopedic treatment note reflects the 
Veteran's complaints of right knee pain, catching, locking and 
giving way.  The pain was reported to be "8-10/10".  Swelling 
was denied.  Right knee range of motion was from zero to 117 
degrees without pain.  Stability to varus/valgus stress and 
anterior/posterior drawer was noted.  Lachman testing was 
negative.  Medial and lateral joint line tenderness and patella 
grind were positive.  Gait was slightly antalgic.  Right knee X-
rays demonstrated "perhaps" very mild joint space narrowing but 
were normal overall.  Following this examination, a diagnosis of 
mild degenerative joint disease versus meniscus tears in the 
bilateral knees was made.

Right knee range of motion was reportedly from zero to 115 
degrees during private treatment in November 2007.  The knee was 
stable on ligamentous examination.  Lateral joint line 
tenderness, more so than medial, was noted.  A right knee 
magnetic resonance imaging (MRI) scan revealed some degeneration 
of the lateral compartment with narrowing and osteophyte 
formation and significant deformity of the lateral meniscus 
consistent with a significant pervious meniscectomy.  A diagnosis 
of mild bilateral knee osteoarthritis was made.

The July 2008 VA examination reflected the Veteran's complaints 
of constant right knee pain which is made worse with standing 
longer than 15 to 20 minutes, walking up to one-half of a mile or 
using stairs.  She reported using Tylenol two or three times 
daily.  Instability, giving way, stiffness, weakness, swelling 
and tenderness were reported.  Deformities, incoordination, 
episodes of dislocation or subluxation, effusion or flare-ups 
were denied.  

Physical examination revealed tenderness of the infrapatellar 
tendon, clicks or snaps but was negative for crepitation, 
grinding, instability or abnormalities.  Right knee extension was 
to zero degrees without pain.  There was no additional loss of 
motion after three repetitions of range of motion.  An 
accompanying right knee X-ray found early degenerative arthritic 
changes of the right knee.

A September 2008 addendum to the July 2008 VA orthopedic 
examination shows that right knee flexion was from zero to 128 
degrees with pain beginning at 120 degrees and ending with a 
return to 90 degrees.

A September 2008 letter from the Veteran's son indicates that she 
had used a cane continuously since March 2005, due to her right 
knee disability.

Several undated internet articles about the lateral meniscus and 
inflammatory arthritis were also submitted.

Analysis

The various examinations have consistently found full extension 
and flexion to be in excess of 110 degrees.  On its face these 
ranges of motion would warrant no more than a 10 percent rating 
on the basis of noncompensable limitation of flexion and X-ray 
findings of arthritis.  38 C.F.R. § 4.59; 4.71a, Diagnostic Code 
5003 (2009).

Additional loss of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement was not found during 
the June 2004, April 2006 or July 2008 VA examinations.  

The June 2004 examiner reported pain throughout the range of 
right knee motion.  Painful motion can equate to limitation of 
motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 38 C.F.R. 
§§ 4.40, 4.45.  

By the time of the April 24, 2006 examination and on all 
occasions subsequent to that examination, the Veteran was found 
to have no pain on motion.  Based on the examiner's June 2004 
report, the Veteran would be entitled to the maximum rating for 
limitation of extension and flexion during the appeal period 
prior to the date of the April 2006 examination.  As such, a 30 
percent rating for limitation of flexion and a 50 percent rating 
for limitation of extension would be warranted.  38 C.F.R. 
§ 4.40, 4.45, Diagnostic Codes 5260, 5261.

The amputation rule, however, provides that the combined rating 
for disabilities about an extremity cannot exceed the rating for 
amputation at that level.  38 C.F.R. § 4.68 (2009).  A 30 and 50 
percent rating would combine to a 65 percent rating that would in 
turn be rounded up to 70 percent.  38 C.F.R. § 4.25 (2009).  This 
would exceed the 60 percent rating that is provided for 
amputation at the middle or lower third of the thigh.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5161 (2009).  

Because of the amputation rule, no more than a 60 percent rating 
can be afforded the right knee disability and that rating is 
granted for the period prior to April 24, 2006.  The Board notes 
that the Veteran is also in receipt of a 10 percent rating for 
Morton's neuroma of the right foot, but the 10 percent rating 
combined with a 60 percent rating for the right knee would 
combine for a 64 percent rating that would in turn be rounded 
down to 60 percent, and be in compliance with the amputation 
rule.  38 C.F.R. § 4.25, 4.68.

The findings beginning on April 24, 2006 have shown only 
noncompensable limitation of flexion with no limitation of 
extension, which would warrant no more than a 10 percent rating.  
See 38 C.F.R. § 4.40; DeLuca, supra, Diagnostic Codes 5003, 5259.  
Limitation of motion has been demonstrated in only one joint or 
joint group.

Although the Veteran has subjectively reported right knee 
instability and intermittently used both a cane and right knee 
brace, the June 2004, April 2006 and July 2008 VA examinations as 
well as the November 2007 private orthopedic treatment notes were 
negative for clinical evidence of instability.  Lachman and 
McMurray testing which were conducted during these VA 
examinations also were negative and she was found to have a 
normal gait throughout the appeal period.  There is no other 
evidence of instability in the record.  

While the Veteran is competent to report instability, the 
unanimous clinical findings over the years in which this appeal 
has been pending outweigh her reports and render them incredible.  
The preponderance of the probative competent medical evidence of 
record is therefore against a separate rating under DC 5257 for 
instability for any period during the course of this appeal.

Diagnostic Code 5258 provides a 20 percent rating for dislocation 
of the semilunar cartilage with frequent episodes of locking, 
pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2009).  Examiners have noted a normal appearing knee 
on observation and no diagnostic or clinical study or evaluation 
has shown dislocation of the semilunar cartilage.  Examinations 
have shown that there is no locking or effusion.  While the 
Veteran has reported pain, the knee disability is not manifested 
by most of the symptoms needed for a 20 percent rating under 
Diagnostic Code 5258.  38 C.F.R. § 4.7, 4.21.

Diagnostic Code 5262 provides evaluations in excess of 10 percent 
for malunion or nonunion of the tibia and fibula with a requisite 
level of knee disability.  X-ray studies in this case have shown 
no malunion or nonunion of the tibia and fibula.  Hence, this 
diagnostic code could not serve as the basis for an increased 
rating.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no section that provides a basis 
upon which to assign a higher disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's right knee disability is manifested limitation of 
motion with associated pain, and the record does not show any 
factors outside the rating schedule.  The Veteran has reported 
instability that has not been demonstrated on examination, but 
instability is also contemplated by the rating schedule.  The 
rating criteria contemplate these impairments.  Hence, referral 
for consideration of an extraschedular rating is not warranted.

Total Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 
TDIU is granted where a veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran reported current employment at a fast foot restaurant 
in a July 2008 VA orthopedic examination.  The claims file is 
negative for evidence that the Veteran is currently unemployed.  
Accordingly, further consideration of entitlement to TDIU is not 
warranted.


ORDER

Entitlement to a disability rating of 60 percent for residuals of 
a right knee lateral meniscectomy and arthrotomy for the appeal 
period prior to April 24, 2006, is granted.

Entitlement to an increased rating for residuals of a right knee 
lateral meniscectomy and arthrotomy for the period beginning 
April 24, 2006, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


